DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	In the claims filed on October 9, 2020, claims 1-20 are pending.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first circuitry”, “a comparator”, “logic” and “a second logic” must be shown or the features canceled from the claims.  No new matter should be entered.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1 should be amended to recite “a logic” in line 6.
Claim 2 should be amended to recite “increase the charging voltage” in line 1.  
Appropriate correction is required.
Claims 3-10 are objected to at least for depending from an objected to claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “sufficient” in at least claims 1, 11 and 18 is a relative term which renders the claim indefinite. The term “sufficient” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In ¶39 of the applicant’s specification the term “sufficient” is generally indicated, however, no definition of sufficient is provided. The term “generally” does not provide a definition. Thus, the term “sufficient” renders the claim indefinite. 
For purposes of examination, “sufficient” will be interpreted as a capacity of energy of a battery being equal to or greater than the capacity or energy of a battery required.
Claims 2-10, 12-17 and 19-20 are rejected at least due to their dependence upon a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because a transitory signal, while physical and real, does not possess concrete structure that would qualify as a device or part under the definition of a machine, is not a tangible article or commodity under the definition of a manufacture (even though it is man-made and physical in that it exists in the real world and has tangible causes and effects), and is not composed of matter such that it would qualify as a composition of matter. Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. As such, a transitory, propagating signal does not fall within any statutory category. Mentor Graphics Corp. v. EVE-USA, Inc., 851 F.3d 1275, 1294, 112 USPQ2d 1120, 1133 (Fed. Cir. 2017); Nuijten, 500 F.3d at 1356-1357, 84 USPQ2d at 1501-03. 
It is suggested to amend the claims to recite “non-transitory machine readable media” to overcome the rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. US20120086368A1.
Regarding claim 1, Kawabuchi discloses a battery control unit (30), or a battery control system (Kawabuchi; FIG. 1).
Kawabuchi discloses the control unit (30) calculating, or checking a capacity of the battery (23) (Kawabuchi; FIG. 1; ¶45). The capacity is checked repeated for degradation and thus the battery is periodically checked (Kawabuchi; FIG. 5).
Kawabuchi discloses detecting a degree of degradation (D) of the battery (23). Output signals from degradation detector (33) are input into the control unit (30). The controller compares the degradation degree (D) against a predetermined value, or threshold. Because the degree of degradation exceeds a predetermined value, the capacity relative to the threshold is insufficient, if lower than the capacity relative to the threshold is sufficient (Kawabuchi; FIGS. 1-2; ¶48). 
Kawabuchi discloses increasing the charging voltage to an upper-limit that is considered sufficient (Kawabuchi; FIG. 2; ¶48).
Kawabuchi does not directly discloses a first circuitry, a comparator and a logic.
However, because the Kawabuchi discloses that the controller performs each of the functions of the first circuitry, comparator and logic, a person of ordinary skill in the art would understand that because the controller performs each of the functions then each of the components must necessarily be part of the controller.  
Regarding claim 2, Kawabuchi discloses that the charging voltage is increased until the charging voltage reaches an upper-limit voltage, or a specification limit (Kawabuchi; FIG. 2).
Regarding claim 3, Kawabuchi deploys a policy to manage the battery once the charging voltage reaches the upper-limit voltage, or specification limit, by increasing the useable range by raising the upper-limit voltage (Kawabuchi; FIG. 2; ¶49).
Regarding claim 4, Kawabuchi does not directly disclose that the first circuitry, comparator, and logic are part of a battery management unit.
However, because the Kawabuchi discloses that the controller performs each of the functions of the first circuitry, comparator and logic, a person of ordinary skill in the art would understand that because the controller performs each of the functions then each of the components must necessarily be part of the controller.
Regarding claim 5, Kawabuchi does not directly disclose that the first circuitry, comparator, and logic are part of a processor which is coupled to a battery system.
However, Kawabuchi discloses that the controller performs each of the functions of the first circuitry, comparator and logic, as discussed in claim 1. Further, because the controller is performing calculations, it follows that the controller includes a processor which performs the functions of the first circuitry, comparator and logic. A person of ordinary skill in the art would understand that a controller with a processor performs each of the functions then each of the components must necessarily be part of the controller.
Regarding claim 6, Kawabuchi discloses a hybrid vehicle (Kawabuchi; ¶5). Because hybrid vehicles include operating on both gas and battery, the battery system of Kawabuchi, under the broadest reasonable interpretation, is a backup battery.
Regarding claim 7, Kawabuchi discloses a degradation detector (33), or fuel gauge, that determines the degradation level of the battery. The degradation level provides the capacity of the battery (Kawabuchi; ¶47).
Regarding claim 8, Kawabuchi discloses a temperature sensor (29) to provide a temperature of the battery to the degradation detector (33), or fuel gauge, to determine degradation level of the battery. The degradation level provides the capacity of the battery (Kawabuchi; FIG. 1; ¶45).
Regarding claim 9, Kawabuchi discloses deploying a policy about managing the battery if or when it is determined that the charging voltage is substantially equal to an upper-limit voltage, or a specification limit, such as when the battery reaches the upper limit voltage at capacity A, the upper-limit voltage is increased to the upper limit voltage after degradation such that the capacity B is reached at the upper-limit voltage (Kawabuchi; FIG. 2; ¶49) .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. US20120086368A1 in view of Battery University, “BU-1002a: Hybrid Electric Vehicles and the Battery, May 2019 (hereinafter BU).
Regarding claim 10, Kawabuchi does not explicitly discloses that one or more policies include: keep backup reserve policy; and keep burst power reserve policy.
However, in a hybrid electric vehicles a backup reserve policy and a burst power reserve policy is well-known as evidenced by BU. 
BU teaches that battery power is only used for short durations, or bursts, and rarely use full charge-discharge cycles (BU; 1st page). It is understood that when accelerating, more voltage is applied, thus a limit is reached and a boost occurs. When maintaining a speed, decelerated or stopped, the battery acts as a backup. Thus, a policy is made for backup and burst power.

Claim 11-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. US20120086368A1 in view of Schultz US20190326766A1.
Regarding claim 11, Kawabuchi discloses the control unit (30) calculating, or checking a capacity of the battery (23) (Kawabuchi; FIG. 1; ¶45). 
Kawabuchi discloses detecting a degree of degradation (D) of the battery (23). Output signals from degradation detector (33) are input into the control unit (30). The controller compares the degradation degree (D) against a predetermined value, or threshold. Because the degree of degradation exceeds a predetermined value, the capacity relative to the threshold is insufficient, if lower than the capacity relative to the threshold is sufficient (Kawabuchi; FIGS. 1-2; ¶48). 
Kawabuchi discloses increasing the charging voltage to an upper-limit that is considered sufficient (Kawabuchi; FIG. 2; ¶48).
Kawabuchi discloses that the charging voltage is increased until the charging voltage reaches an upper-limit voltage, or a specification limit (Kawabuchi; FIG. 2).
notifying or deploying one or more policies for the battery when it is determined that the charging voltage is substantially equal to the specification limit.
Kawabuchi deploys a policy to manage the battery once the charging voltage reaches the upper-limit voltage, or specification limit, by increasing the useable range by raising the upper-limit voltage (Kawabuchi; FIG. 2; ¶49).
Kawabuchi does not explicitly disclose a machine-readable media having instructions stored thereon to execute the method. 
Schultz teaches a controller (112) with circuitry including programmed processors and associated software. The software includes one or more computer readable instructions that cause one or more components to perform a specified function (Schultz; ¶53-54).
It would be obvious to a person of ordinary skill in the art to provide the processors and associated software of Schultz to the controller of Kawabuchi as it is a well-known technique in the prior art. Including a machine-readable medium to provide instructions to execute the method yields the predictable result of the method being executed by the controller. 
Regarding claim 12, Kawabuchi discloses a hybrid vehicle (Kawabuchi; ¶5). Because hybrid vehicles include operating on both gas and battery, the battery system of Kawabuchi, under the broadest reasonable interpretation, is a backup battery.
Regarding claim 14, Kawabuchi discloses a temperature sensor (29) to provide a temperature of the battery to the degradation detector (33), or fuel gauge, to determine degradation level of the battery. The degradation level provides the capacity of the battery (Kawabuchi; FIG. 1; ¶45).
Regarding claim 15, Kawabuchi does not directly disclose that the first circuitry, comparator, and logic are part of a battery management unit.
However, because the Kawabuchi discloses that the controller performs each of the functions of the first circuitry, comparator and logic, a person of ordinary skill in the art would understand that because the controller performs each of the functions then each of the components must necessarily be part of the controller.
Regarding claim 16, Kawabuchi does not directly disclose that media stored in the processor is coupled to a battery system.
However, Kawabuchi discloses that the controller performs each of the functions of the media, as discussed in claim 11. Further, because the controller is performing calculations, it follows that the controller includes a processor which performs the functions of the media. A person of ordinary skill in the art would understand that a controller with a processor performs each of the functions then each of the components must necessarily be part of the controller.
Regarding claim 17, Kawabuchi does not explicitly disclose that the machine-readable media is controllable by an operating system.
Schultz discloses that the central processing unit (CPU) is operable to perform various operations in predetermined procedures and a memory for storing various data (Schultz; ¶34). Thus, Schultz discloses including an operating system. 
It would be obvious to a person of ordinary skill in the art to provide the processors and associated software of Schultz to the controller of Kawabuchi as it is a well-known technique in the prior art. Including a processing unit including an operating system. 
Regarding claim 18, Kawabuchi discloses a system including a battery system (23) (Kawabuchi; FIG. 1). 
Kawabuchi discloses the control unit (30) calculating, or checking a capacity of the battery (23) (Kawabuchi; FIG. 1; ¶45). 
Kawabuchi discloses detecting a degree of degradation (D) of the battery (23). Output signals from degradation detector (33) are input into the control unit (30). The controller compares the degradation degree (D) against a predetermined value, or threshold. Because the degree of degradation exceeds a predetermined value, the capacity relative to the threshold is insufficient, if lower than the capacity relative to the threshold is sufficient (Kawabuchi; FIGS. 1-2; ¶48). 
Kawabuchi discloses increasing the charging voltage to an upper-limit that is considered sufficient (Kawabuchi; FIG. 2; ¶48).
Kawabuchi discloses that the charging voltage is increased until the charging voltage reaches an upper-limit voltage, or a specification limit (Kawabuchi; FIG. 2).
notifying or deploying one or more policies for the battery when it is determined that the charging voltage is substantially equal to the specification limit.
Kawabuchi deploys a policy to manage the battery once the charging voltage reaches the upper-limit voltage, or specification limit, by increasing the useable range by raising the upper-limit voltage (Kawabuchi; FIG. 2; ¶49).
Kawabuchi is silent as to a processor coupled to the battery system; and a memory coupled to the processor.
Schultz discloses a processor (CPU) (41) coupled to a battery (14) and a memory (43) coupled to the processor (41) (Schultz; FIG. 2; ¶35-36).
It would be obvious to a person of ordinary skill in the art to provide the processors and associated software of Schultz to the controller of Kawabuchi as it is a well-known technique to use processors and a memory in the prior art. Including memory and a processor to a controller in order to provide instructions to execute the method, yields the predictable result of the method being executed by the controller. 
Regarding claim 19, Kawabuchi discloses a hybrid vehicle (Kawabuchi; ¶5). Because hybrid vehicles include operating on both gas and battery, the battery system of Kawabuchi, under the broadest reasonable interpretation, is a backup battery.
Regarding claim 20, Kawabuchi discloses a degradation detector (33), or fuel gauge, that determines the degradation level of the battery. The degradation level provides the capacity of the battery (Kawabuchi; ¶47).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kawabuchi et al. US20120086368A1 in view of Schultz US20190326766A1 in further view of Battery University, “BU-1002a: Hybrid Electric Vehicles and the Battery, May 2019 (hereinafter BU).
Regarding claim 13, Kawabuchi does not explicitly discloses that one or more policies include: keep backup reserve policy; and keep burst power reserve policy.
However, in a hybrid electric vehicles a backup reserve policy and a burst power reserve policy is well-known as evidenced by BU. 
BU teaches that battery power is only used for short durations, or bursts, and rarely use full charge-discharge cycles (BU; 1st page). It is understood that when accelerating, more voltage is applied, thus a limit is reached and a boost occurs. When maintaining a speed, decelerated or stopped, the battery acts as a backup. Thus, a policy is made for backup and burst power.

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Jung US9923401B2 discloses periodically determining a state of the battery and determining whether the full-charging condition is met.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA JEPPSON whose telephone number is (571)272-4094. The examiner can normally be reached Monday-Friday 7:30 AM - 5:00 PM..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA J JEPPSON/Examiner, Art Unit 2859                                                                                                                                                                                                        





/DREW A DUNN/Supervisory Patent Examiner, Art Unit 2859